Knowlton, J.
The plaintiff lost his goods by fire in the defendant’s freight-house, and he seeks to recover their value under the Pub. Sts. c. 112, § 214. The statute invoked is remedial, and has been liberally construed in favor of those for whose benefit it was enacted. The decisions indicate that it applies to property of every kind, and in any place where fire may be communicated by a locomotive engine. Hart v. Western Railroad, 13 Met. 99. Lyman v. Boston & Worcester Railroad, 4 Cush. 288. Trask v. Hartford & New Haven Railroad, 16 Gray, 71. Ross v. Boston & Worcester Railroad, 6 Allen, 87. Quigley V. Stockbridge & Pittsfield Railroad, 8 Allen, 438. But it has never been held that it includes within its provisions articles placed in the possession of a railroad corporation by their owner under a contract which fully covers the rights and liabilities of both parties regarding them. When parties see fit to stipulate what their relations shall be touching any matter, their stipulations fix their rights and liabilities, and exclude what is not fairly included in them. The statute referred to gives protection to owners of property who have made no arrangement with the railroad corporation about it. It was not intended to prevent the making of contracts by property owners with railroad *131corporations, determining their respective rights and duties in relation to particular property, or to apply to cases where such contracts have been made. Nor is there any difference in this regard between express and implied contracts. If a railroad corporation and an owner of land or personal property make an arrangement about it from which the law implies a contract broad enough to cover the subject of liability for loss or injury, this contract, implied from their voluntary act, fixes their rights, and excludes the provisions of a statute intended for cases not covered by a contract.
The plaintiff had employed the defendant as a common carrier to transport his goods to Chicopee. He voluntarily entered into an arrangement which involved the subject of the defendant’s liability for loss of the property, or injury to it from any cause, and which determined his rights as definitely, under the contract implied by law, as if the parties had written out and signed stipulations in detail. The defendant was bound to carry the goods, and was an insurer of them until the transit ended, and was then liable as a warehouseman for any want of ordinary care during such reasonable time as they should remain in its custody awaiting the call of the consignee. This was the extent of its liability. In the language of Chief Justice Shaw, such an arrangement “ we consider to be one entire contract for hire ; and although there is no separate charge for storage, yet the freight to be paid, fixed by the company, as a compensation for the whole service, is paid as well for the temporary storage, as for the carriage.” Norway Plains Co. v. Boston & Maine Railroad, 1 Gray, 263, 272. The goods having been destroyed while in the possession of the defendant under this contract, the plaintiff must seek his remedy under it, and the statute referred to does not apply.

Judgment affirmed.